Citation Nr: 9910660	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-17 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for fungus of the feet 
claimed as due to exposure to herbicide agents.

3.  Entitlement to service connection for collapsed veins 
claimed as due to exposure to herbicide agents.

4.  Entitlement to service connection for a skin disorder 
claimed as due to exposure to herbicide agents.

5.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD), claimed as 
due to exposure to herbicide agents.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims.  The veteran submitted a notice of 
disagreement with that rating decision in July 1998.  In 
October 1998, he was provided with a statement of the case.  
His substantive appeal was received in November 1998.

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran and his representative, in a statement dated April 7, 
1999, indicated that the veteran was requesting the 
withdrawal of all his pending appeals.


CONCLUSION OF LAW

The Board has no jurisdiction to consider the issues of 
entitlement to service connection for a lung disorder, fungus 
of the feet, collapsed veins, a skin disorder, and a nervous 
disorder, to include PTSD, each claimed as due to exposure to 
herbicide agents; because the criteria for a withdrawal of a 
substantive appeal by the veteran have been met.  38 U.S.C.A. 
§§ 7104, 7105(d)(5) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.202, 20.204 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative, in a written statement 
dated and filed at the RO on April 7, 1999, indicated that 
the veteran wished to withdraw his pending appeal.  This 
statement was signed by the veteran, indicating his agreement 
with the withdrawal of his appeal, and was received at the 
Board on April 12, 1999.

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substan-tive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

The Board finds that the veteran has withdrawn all of the 
issues certified for appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding the issues of entitlement to service 
connection for a lung disorder, fungus of the feet, collapsed 
veins, a skin disorder, and a nervous disorder, to include 
PTSD, each claimed as due to exposure to herbicide agents.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.  
38 U.S.C.A. § 7104.


ORDER

The appeal is dismissed.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

